 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 CHRISTOPHER WHITE,
                                                    MEMORANDUM AND ORDER
                       Plaintiff,
                                                    Case No. 1: 18-cv-2707-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                    For the Defendant:
 For the Plaintiff:                              RICHARD P. DONOGHUE, ESQ.
 CHRISTOPHER J. BOWES, ESQ.                      United States Attorney
 54 Cobblestone Drive                            Eastern District of New York
 Shoreham, NY 11786                              271 Cadman Plaza East, 7th Floor
                                                 Brooklyn, New York 11201
BLOCK, Senior District Judge:

      Christopher White seeks review of the final decision of the Acting

Commissioner of Social Security (“Commissioner”) denying his application for

disability insurance benefits and supplemental security income. Both parties move

for judgment on the pleadings. For the reasons stated below, White’s motion is

granted, the Commissioner’s motion is denied, and the case is remanded for the

calculation and payment of benefits.

                                               I

      White filed his application for benefits on June 25, 2013. He alleged that he

became disabled on December 31, 2009. His application was denied, and he
                                               1
requested a hearing before an ALJ. After the hearing, ALJ Laura Michalee

Olszewski ruled that White was not disabled. The ALJ assigned White an RFC of:

      light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
      individual can sit for six hours in an eight-hour workday, stand and or
      walk for six hours in an eight hour workday. The individual can
      occasionally climb ramps and stairs but should never climb ladders and
      scaffolds. The individual can occasionally balance and stoop. The
      individual should never kneel, crouch and crawl. The individual should
      work in a low stress environment defined as occasional use of
      judgment, occasional decision-making, and occasional changes in work
      setting. The individual can perform simple and routine tasks. The
      individual can have occasional interactions with supervisors, co-
      workers and the public.

AR 20. The Appeals Council declined review on December 27, 2017.

                                         II

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and

alterations omitted) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). If

contradictions appear in the record and an ALJ fails to reasonably explain why he or

she opted for one interpretation over another, the Commissioner’s findings cannot

stand. See, e.g., Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998).


                                         2
   A. The Treating Physician Rule

      White only challenges the ALJ’s decision as it relates to his mental

impairments. As relevant to those impairments, the ALJ assigned limited weight to

the opinion of treating physician Dr. Erica Rapp, limited weight to the opinion of

consultative examiner Dr. Erica King-Toler, little weight to the opinion of non-

examining consultant Dr. M. Bongiovani, and great weight to the opinion of

psychiatric consultant Dr. M. Graff. Remand is necessary here because the ALJ

improperly discounted the well-supported opinion of Dr. Rapp.

      The treating physician rule dictates that “the opinion of a claimant’s treating

physician as to the nature and severity of the impairment is given ‘controlling

weight’ so long as it ‘is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in [the] case record.’” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)

(quoting 20 C.F.R. § 404.1527(c)(2)). If the ALJ does not give a treating physician’s

opinion controlling weight, he must provide “good reasons for the weight given to

[that] opinion.” Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004) (internal

quotation marks omitted). “The ALJ is not permitted to substitute his [or her] own

expertise or view of the medical proof for the treating physician’s opinion or for any

competent medical opinion.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015).




                                          3
      The Second Circuit recently provided additional guidance for the treating

physician rule when dealing with mental impairments:

      [D]octors who have not treated or examined a patient are generally
      entitled to less deference. . . . The treatment provider’s perspective
      would seem all the more important in cases involving mental health,
      which are not susceptible to clear records such as x-rays or MRIs.
      Rather, they depend almost exclusively on less discretely measurable
      factors, like what the patient says in consultations.

Flynn v. Comm'r of Soc. Sec.Admin., 729 F. App’x 119, 122 (2d Cir. 2018).

      The ALJ assigned limited weight to Dr. Rapp’s opinion because White’s

mental status examination records show normal findings and White is able to

participate in activities of daily living.1 However, this reasoning is belied by findings

that White has difficulty responding appropriately to changes in the workplace,

sustaining an ordinary routine without special supervision, maintaining attention and

concentration for extended periods, and working with others. These limitations were

not only found by Dr. Rapp, Dr. King-Toler, and Dr. Bongiovani; in fact, Dr. Graff,

whose opinion was assigned great weight, found limitations in these areas as well.

      Instead of valuing the long-standing relationship between Dr. Rapp and

White, the ALJ relied on her own interpretation of the medical examination records



1
 The ALJ discounted Dr. Rapp’s opinion because White is generally independent
with daily activities, can travel, and can socialize, but failed to recognize that
“[t]here are critical differences between activities of daily living (which one can do
at his own pace when he is able) and keeping a full time job.” Moss v. Colvin, No.
1:13-cv-731 (GHW)(MHD), 2014 WL 4631884, at *33 (S.D.N.Y. Sept. 16, 2014).
                                           4
in stating that they showed “mostly normal findings.” AR 23. While there may be

normal examinations in the record, the ALJ improperly overlooks that many records

also show White’s difficulty maintaining concentration, “up and down” moods, poor

insight, and auditory hallucinations.2 See Perez Garcia v. Berryhill, No. 3:18-cv-986

(WIG), 2019 WL 2022191, at *4 (D.Conn. May 8, 2019) (“Medical records do not

necessarily assess functional abilities; rather, they record, diagnose, and address

symptoms, and document treatment paths. And, if the medical records in this

case did contain functional findings inconsistent with those expressed in the opinion,

the ALJ should have discussed, or at the very least cited to, them.”).

      Dr. Rapp has treated White the longest, putting her in the best position to

properly weigh the normal examinations against the ones where White is irritable,

unable to concentration, and hearing voices.3 Any inconsistencies between Dr. Rapp

and Dr. Graff should generally be weighed in favor of Dr. Rapp. Mental impairments

are difficult to assess without repeated sessions that provide a full-picture of one’s



2
  AR 349, 357, 360, 365, 392, 394, 395, 526, 527, 679, 883, 884.
3
  The ALJ notes that Dr. Rapp’s opinions are internally inconsistent since “[s]he
states the claimant has moderate restrictions in carrying out simple 1-2 step
instructions but a marked restriction for understanding and remembering 1-2 step
instructions.” AR. 23. The Court does not find this to be inconsistent. Clearly the
Social Security Administration believes that there is a difference as the consultants
were asked about these limitations in separate questions, under separate categories.
See AR 104, 438. The Commissioner also argues that Dr. Rapp’s opinion was
rendered when White was using cocaine. However, the ALJ did not find that relevant
in weighing Dr. Rapp’s opinion. The Court will not second-guess that decision.
                                          5
psychiatric limitations. See Flynn, 729 F. App’x at 122; See also Wagner v. Sec’y of

HHS, 906 F.2d 856, 862 (2d Cir. 1990) (while treating physician opinions are subject

to attack, “a circumstantial critique by non-physicians, however thorough or

responsible, must be overwhelmingly compelling in order to overcome a medical

opinion”); Cabreja v. Colvin, No. 14-CV-4658 (VSB), 2015 WL 6503824, at *30

(S.D.N.Y. Oct. 27, 2015) (“[I]t is presumed that in a conflict of views between a

treating doctor and a onetime consultant, the conflict should be resolved in favor of

the treating physician.”). And, Dr. Graff did not review Dr. Rapp’s reports. As such,

Dr. Graff did not make any findings after one examination of White that this Court

finds “overwhelmingly compelling” to overcome Dr. Rapp’s opinion.

      Remand for a benefits calculation is necessary. At the hearing, the ALJ posed

a hypothetical to a vocational expert (“VE”). This hypothetical was based upon the

ALJ’s erroneously calculated RFC, not Dr. Rapp’s opinion. The VE testified that

with that RFC White would be able to work. However, a recalibrated proper RFC

based upon Dr. Rapp’s opinion would lead to a different employability finding. Dr.

Rapp opined that White would likely be absent “more than three times per month.”4

AR. 416. When the ALJ questioned the VE regarding “an employer’s tolerance for


4
  This finding is supported by Dr. Rapp’s opinion that White is incapable of
tolerating even low stress, Dr. King-Toler’s opinion that White is incapable of
appropriately dealing with stress, and Dr. Bongiovanni’s opinion that White is
incapable of completing a normal workday and workweek without interruptions
from his mental impairments. AR. 395, 415, 439.
                                         6
absenteeism,” the VE responded “no more than one unexcused absence per month.”

AR. 86-87. Given Dr. Rapp’s opinion regarding White’s poor attendance and the

VE’s testimony that an employer would not tolerate more than one unexcused

absence per month, an ALJ that gave Dr. Rapp’s opinion controlling weight would

find White unable to perform work in the national economy. Therefore, it would

serve “no purpose” to remand for further evidentiary proceedings. Parker v. Harris,

626 F.2d 225, 235 (2d Cir. 1980) (remand for benefits calculation is warranted when

“the record provides persuasive proof of disability and a remand for further

evidentiary proceedings would serve no purpose.”).

                                        III

      White’s motion is GRANTED, Commissioner’s motion is DENIED. The

matter is remanded solely for the calculation and payment of benefits.

SO ORDERED.

                                              /S/ Frederic Block_____________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
November 15, 2019




                                         7
